The plaintiff was not a party to the action brought by the defendant Stout against F.C. Linde  Co. for damages for the breach by Linde  Co. of the contract of storage. This action, though growing out of the same contract, is for a different cause. The plaintiff is the assignee of Linde  Co., and as such claims to recover storage charges under the contract. A recovery by Stout in the action against Linde  Co. would not conclude the plaintiff in this action, nor would it be evidence against him of a breach of the contract by Linde  Co. The defendant in this action may allege and prove the non-performance by Linde  Co. of their contract, and counterclaim any damages he may have sustained thereby to the extent necessary to defeat a recovery by the plaintiff. But judgment in the other action in favor of the plaintiff therein against Linde  Co. would be res inter aliosacta. It would not operate as an estoppel upon the plaintiff, nor would he be bound by any adjudication in that action of fact or law. Judgments are binding upon parties or privies, *Page 489 
but the plaintiff in this action would be neither a party nor privy to any judgment rendered in the other action. The legal and equitable rights of the defendant are fully protected by his being permitted to set up and establish his claim for damages in answer to the claim for storage. We think that the court had no power to stay the plaintiff's suit under these circumstances. The defendant, if compelled to try the two actions, may be subjected to the expense and inconvenience of a double litigation of questions of fact. But as the result of the first action would not be a relevant fact in the trial of the second action, a temporary stay until the determination of that action will not relieve the defendant from this embarrassment. We find no authority justifying the staying of proceedings in one cause until the determination of another cause pending in another court, where the party against whom the stay is sought is neither a party nor privy to such other action, and would not be bound by any adjudication therein.
Where the decision in one action will determine the right set up in another action, and the judgment on one trial will dispose of the controversy in all the actions, a case for a stay is presented, but the power exercised by the Special Term in this case is, so far as we can ascertain, without precedent, nor does it seem supported by reason. (See Travis v. Myers, 67 N.Y. 542;Third Ave. R.R. Co. v. Mayor, etc., 54 id. 159; People
v. Wasson, 64 id. 167; De Groot v. Jay, 30 Barb. 483.)
The plaintiff here, having no interest in and not being a party to the other action, could not intervene therein, and by the order in question the trial of this action may be postponed indefinitely, awaiting the trial and determination of another action, the result of which will in no way affect his rights.
We think the order of the Special and General Terms should be reversed, with costs, and application denied.
All concur.
Order reversed. *Page 490